COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-501-CV

WILLIAM EMMANUEL GLENN HARTFIELD                                   APPELLANT

                                        V.

TATIA LYNETTE HARTFIELD                                              APPELLEE

                                    ----------

           FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      On May 13, 2009, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App. P.

38.6(a). We further notified appellant that, in accordance with Tex. R. App. P.

42.3(b), this appeal could be dismissed for want of prosecution unless appellant

or any party desiring to continue this appeal filed with the court on or before

May 26, 2009, a motion reasonably explaining the failure to file a brief and the




      1
          … See Tex. R. App. P. 47.4.
need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1). We have not

received any response.

     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).




                                              PER CURIAM




PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: June 11, 2009




                                     2